06/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0558


                                      DA 20-0558
                                   _________________

RYAN PATRICK SULLIVAN,

             Petitioner and Appellant,

      v.                                                            ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Ryan Patrick Sullivan, to all counsel
of record, and to the Honorable Michael G. Moses, District Judge.

                                                  For the Court,




                                                                                Electronically signed by:
                                                                                        Jim Rice
                                                                           Justice, Montana Supreme Court
                                                                                      June 9 2021